    Case 20-10324      Doc 159-1 Filed 06/19/20 Entered 06/19/20 16:34:09              Desc
                            Certificate of Service Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION

                                                    )
In re:                                              )
                                                    )      Chapter 7
BARRY W. CHAPIN,                                    )      Case No. 20-10324-JEB
                                                    )
                      Debtor.                       )
                                                    )

                                CERTIFICATE OF SERVICE

        I, Kathleen R. Cruickshank, hereby certify that on June 19, 2020, I caused a copy of the
Objection by Chapter 7 Trustee to Creditor Ocean City Lofts Condominium Association, Inc.’s
Motion for Relief from Stay to be served via this Court's CM/ECF system, and by electronic mail
and/or first class mail, postage prepaid, on the parties listed on the attached service list.

                                            /s/ Kathleen R. Cruickshank
                                            Kathleen R. Cruickshank (BBO #550675)
                                            MURPHY & KING
                                            Professional Corporation
                                            One Beacon Street
                                            Boston, MA 02108
                                            Tel: (617) 423-0400
                                            Email: kcruickshank@murphyking.com

DATED: June 19, 2020
781570
    Case 20-10324          Doc 159-1 Filed 06/19/20 Entered 06/19/20 16:34:09            Desc
                                Certificate of Service Page 2 of 3


BARRY WISNER CHAPIN
Case No. 20-10324
SERVICE LIST

BY CM/ECF:


        Ryan M. Aboud raboud@bapflaw.com
        David G. Baker bkaecf@bostonbankruptcy.org;ecf@bostonbankruptcy.org
        Brian Charville bcharville@ferrisdevelopment.com
        Christopher M. Condon ccondon@murphyking.com,
         imccormack@murphyking.com;ecf-06e49f159ba0@ecf.pacerpro.com
        Elizabeth Dailey bd@dgandl.com,
         rjl@dgandl.com;mbd@dgandl.com;bs@dgandl.com
        Michael Denham denhamm@dor.state.ma.us,
         csebankruptcy@dor.state.ma.us;oneilld@dor.state.ma.us
        Andrew W. Evans andrew@evansevanslaw.com,
         lmdevansevanslaw@gmail.com,g36335@notify.cincompass.com,R56960@notify.bestca
         se.com,r56960@notify.bestcase.com,susan@evansevanslaw.com
        John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
        Kevin Gaughen kevingaughenjr@gaughenlane.com
        Dean Lennon dlennon@meeb.com
        Reneau J. Longoria rjl@dgandl.com,
         bd@dgandl.com;mbd@dgandl.com;bs@dgandl.com
        Richard T. Mulligan mabk@harmonlaw.com, rmulligan@ecf.courtdrive.com
        Harold B. Murphy bankruptcy@murphyking.com, dkonusevska@murphyking.com
        Harold B. Murphy mxc@hanify.com,
         ma33@ecfcbis.com;dkonusevska@murphyking.com
        John B O'Donnell odonnellj@dor.state.ma.us
        Richard B. Reiling Reilinglaw@aol.com, richard@bottonereiling.com
        Bradley Sarnell Bradley.a.sarnell@usdoj.gov, northern.taxcivil@usdoj.gov
        Ellen A. Shapiro eshapiro@meeb.com


BY FIRST CLASS MAIL:

                                                           United States of America
Civil Process Clerk, Office of the US Attorney
                                                           c/o Ariana Fajardo Orshan, Attorney for
John Joseph Moakley US Federal Courthouse
                                                           Southern District of Florida
1 Courthouse Way, Suite 9200
                                                           99 NE 4th Street
Boston, MA 02210
                                                           Miami, FL 33132


Steven Terner Mnuchin, Secretary of the Treasury           Kevin Kidd
Department of the Treasury, Internal Revenue Service       Red Hills Holdings, LLC
1111 Constitution Ave., N.W.,                              2250 NW Flanders St. Suite G02
Washington, D.C. 20224                                     Portland, OR 97210



                                                       2
    Case 20-10324          Doc 159-1 Filed 06/19/20 Entered 06/19/20 16:34:09          Desc
                                Certificate of Service Page 3 of 3



Internal Revenue Service                                  William Barr, Attorney General
7940 Kentucky Drive                                       U.S. Department of Justice
Stop 2850F                                                950 Pennsylvania Avenue, NW
Florence, KY 41042                                        Washington, DC 20530-0001



Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346


BY ELECTRONIC MAIL:

Ronald M. Rosengarten
                                                          Michael D. Moccia
rosengartenr@gtlaw.com
                                                          mdm@moccialaw.com
abrahamd@gtlaw.com
                                                          mdmoccia@gmail.com
flservice@gtlaw.com
                                                          Counsel to DNA Real Estate, LLC
Counsel to Barry Chapin

Lauren Bluestein
                                                          Danielle Riggin
Assistant United States Attorney
                                                          DRiggin@BAPFlaw.com
lauren.bluestein@usdoj.gov
                                                          Counsel to Ocean City Lofts Condominium
reina.sanchez@usdoj.gov
                                                          Association
Counsel to the Internal Revenue Service


Keith F Backer
kbacker@bapflaw.com
Counsel to Ocean City Lofts Condominium
Association




                                              3
